

115 S1725 IS: Immigrant Veterans Eligibility Tracking System Act
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1725IN THE SENATE OF THE UNITED STATESAugust 2, 2017Ms. Duckworth (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to identify each alien who has served, or is serving,
			 in the Armed Forces of the United States when any alien applies for an
			 immigration benefit or is placed in an immigration enforcement proceeding,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Immigrant Veterans Eligibility Tracking System Act or the  I–VETS Act.
 2.Identifying aliens connected to the Armed ForcesUpon an alien’s application for an immigration benefit or the placement of such alien in an immigration enforcement proceeding, the Secretary of Homeland Security shall—
 (1)determine if the alien is serving, or has served, as a member of— (A)a regular or reserve component of the Armed Forces of the United States on active duty; or
 (B)a reserve component of the Armed Forces in an active status; and
 (2)annotate every immigration and naturalization record of the Department of Homeland Security relating to an alien described in paragraph (1) to—
 (A)reflect that membership; and
 (B)afford an opportunity to track the outcomes for each alien.